Citation Nr: 0833582	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-38 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for hypertension.



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. L. Anderson, Associate Counsel



INTRODUCTION

The veteran served on inactive duty training as a member of 
the Army National Guard of Louisiana from June 1989 to 
September 1989.  Other periods of National Guard service are 
not documented in the record.  He served on active duty in 
the U.S. Army from November 1990 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2006 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

Hypertension did not have its onset during active service, 
did not manifest within one year of separation from active 
service, and is not otherwise etiologically related to the 
veteran's active service.  


CONCLUSION OF LAW

Hypertension was not incurred by active service, nor may it 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1111, 1112, 1131, 5103A, 5107(b) (West 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide, in accordance 
with 38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 
(April 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  In addition, the decision 
of the U.S. Court of Appeals for Veterans Claims in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date.  

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In September 2006, VA sent the veteran a letter informing him 
of the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.  In addition, the September 2006 letter 
described how VA calculates disability ratings and effective 
dates.    

The Board finds that the content of the September 2006 letter 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) regarding VA's duty to notify and 
assist.  In addition, the December 2006 rating decision, 
October 2007 SOC, and February 2008 SSOC explained the basis 
for the RO's action, and the SOC and SSOC provided him with 
additional 60-day periods to submit more evidence.  

It appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

Moreover, the claimant has not asserted any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

The veteran's Report of Separation and Record of Service in 
the Army National Guard of Louisiana and U.S. Army Reserve 
(NGB Form 22) shows that he enlisted in the National Guard in 
June 1988.  He was a member of the Guard until he was 
separated in June 1991 with a General Discharge Under 
Honorable Conditions.  The NGB Form 22 indicates that he 
served on inactive duty training (IADT) from June 1989 to 
September 1989.  No other service is documented.

During his period of membership in the National Guard, the 
veteran was ordered to active duty in the Army in support of 
Operation Desert Shield/Desert Storm, from November 1990 to 
April 1991.  His DD Form 214 indicates that he was released 
from active duty with his character of service shown as 
Honorable.

The veteran has a permanent and total disability rating for 
VA pension purposes, based upon a number of non-service-
connected disabilities, effective since August 1996.  He also 
has service connection in effect for headaches with 
migrainous features, evaluated as 50 percent disabling from 
July 2006.  In the present case, the veteran contends that he 
has hypertension resulting from service.  

Under the relevant laws and regulations, service connection 
may be granted for disability which is the result of disease 
or injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303(a) 
(2007). 

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may be granted for disease that is 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, established that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).

The Court of Appeals for Veterans Claims has held that, in 
order to prevail on the issue of service connection, there 
must be:  (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, to include cardiovascular disease (e.g., 
hypertension), become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease 
need not be diagnosed within the presumption period, it must 
be shown, by acceptable lay or medical evidence, that there 
were characteristic manifestations of the disease to the 
required degree during that time.  Id.

In the present case, there is some question as to whether 
hypertension pre-existed the veteran's active service.  
Indeed, in an April 1991 medical record associated with the 
veteran's active duty Army service, the veteran checked the 
"Yes" box in response to the question "Were you ever told 
you had high blood pressure?"  

It is noted that a veteran will be considered to have been in 
sound condition when examined, accepted and enrolled for 
service, except as to defects, infirmities, or disorders 
noted at the time of the examination, acceptance, and 
enrollment into service, or where clear and unmistakable 
evidence demonstrates that an injury or disease existed 
before acceptance and enrollment and was not aggravated by 
such service.  See 38 U.S.C.A. § 1111.

Here, there are no records associated with the veteran's 
first documented period of service, which was National Guard 
IADT from June to September of 1989.  However, because a 
December 1987 National Guard examination was normal (blood 
pressure was 138/58), the Board will resolve any doubt in the 
veteran's favor and find that he was sound upon entry onto 
active duty.  Thus, the question for consideration is whether 
hypertension was incurred during his active duty service from 
November 1990 to April 1991.  

As noted, there are no medical records from the veteran's 
National Guard IADT in 1989, and, in fact, he has not alleged 
any medical problems from that service.  Regarding his call-
up to active duty in the Army from November 1990 to April 
1991, in March 1991, the veteran underwent a separation 
examination wherein it was noted that high blood pressure had 
been discovered three weeks earlier, with complaints of 
dizziness, headaches, shortness of breath, chest pain, and 
palpitations.  The examination report indicates the veteran 
was not taking any medication for high blood pressure, nor 
was there any diagnosis of hypertension.

In April 1991, just prior to separation, the veteran 
underwent a five-day blood pressure test.  His blood pressure 
was taken on five separate days, and the doctor noted normal 
arterial pressure.  Specifically, his systolic pressure was 
predominantly under 150, and his highest diastolic pressure 
was predominantly under 90.

Following separation from service, a November 1998 VA 
examination notes that the veteran had been diagnosed with 
hypertension fve or six weeks earlier.  After noting a 
slightly obese body build and recording blood pressure at 
150/90, the examiner confirmed a diagnosis of hypertension.  

A January 2006 VA outpatient treatment record noted fair but 
not optimal control of hypertension, and recommended weight 
loss and exercise.

Finally, in a December 2007 VA examination report, the 
examiner opined that the veteran's hypertension was "less 
likely than not" related to the blood pressure elevation 
noted during military service.  The examiner reviewed the 
veteran's service treatment records, remote records from the 
New Orleans VA clinic, and took a verbal history from the 
veteran as part of the examination.  In the rationale 
underlying his opinion, the examiner explained that the 
veteran was not diagnosed with hypertension while in service 
and was not started on any blood pressure medication until 
October 1998.  

With regard to the presumptive service connection provisions 
in the law for chronic diseases, the evidentiary record 
herein is negative for any manifestation of hypertension 
within the veteran's first post-service year.  Thus, because 
the evidence fails to establish any clinical manifestations 
of hypertension within the applicable time period, the 
criteria for presumptive service connection on the basis of a 
chronic disease are not satisfied.  

Moreover, the weight of the competent evidence does not 
demonstrate a connection between the veteran's current 
hypertension and active service.  There are no competent 
opinions in the evidence of record relating the veteran's 
hypertension to active service.  Further, the December 2007 
VA examiner opined that there is no relationship between the 
veteran's currently diagnosed hypertension and the transient 
high blood pressure noted during service.  In addition, the 
absence of documented complaints or treatment for seven years 
following his discharge is more probative than his current 
recollection as to symptoms experienced in the distant past, 
and thus militates against a finding that the in-service 
incidents he has described caused chronic disability, and 
also rebuts any assertion of continuity of symptomatology 
since separation from service.  See Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Therefore, neither chronicity nor 
continuity relating back to service has here been 
established, either through the competent medical evidence or 
through the veteran's statements.   

We recognize the sincerity of the veteran's belief that he 
has hypertension at this time which originated in service.  
However, the resolution of issues which involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  However, in this case the weight of the 
medical evidence, including the examiner's December 2007 
opinion as to the lack of a causal nexus between service and 
the current hypertension, without any competent opinion 
indicating otherwise, preponderates against the claim, and 
there is no reasonable doubt to resolve in the veteran's 
favor.  


ORDER

Service connection for hypertension is denied.  



______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


